On Application for Rehearing.
O’NIELL, J.
Our attention is called to an acknowledgment, signed by the attorneys for all of the parties to this suit, that the Southwest National Bank of Commerce, of Kansas City, Mo., was substituted for the Boleyn Lumber Company, as defendant in this suit; and our attention is called to the written consent of all of the parties hereto that the Southwest National Bank of Commerce, of Kansas City, Mo., be recognized in the judgment of this court as the defendant.
The decree rendered and filed herein on the 30th of June, 1916, is therefore amended by recognizing the Southwest National Bank of Commerce, of Kansas City, Mo., to be the owner of an undivided third interest in the property described in the foregoing decree, and by recognizing the plaintiffs W. B., T. T., and O. E. Megason, and C. O. Jones and Mrs. Mittie Durs to be the owners of two-thirds of said property, and by decreeing that said plaintiffs recover of and from the substituted defendant Southwest National Bank of Commerce, of Kansas City, Mo., $224.86, with interest thereon at 5 per cent, per annum from the 18th of February, 1914, and the costs of the lower court; and by decreeing that the substituted defendant Southwest National Bank of Commerce, of Kansas City, Mo., recover of and from the warrantor, the D. G. Petty Lumber Company, the said sum of $224.86, with interest as aforesaid, and the further sum of $80; and it is ordered and decreed that the plaintiffs pay the costs of this appeal. The rehearing is denied.
Supplemental Opinion.
PER CURIAM. In the line next to the last line of the amendment of the decree, by a typographical or clerical error, the figures $80 were written instead of $800, in copying from the decree originally rendered herein. There was no application for an amendment of the decree, and no intention on our part to alter or amend it, in that respect. The only amendment made was the substitution of the Southwest National Bank of Commerce as defendant in place of the Boleyn Lumber Company. The typographical or clerical error, is therefore corrected so as to read $800 instead of $80.